Citation Nr: 0515748	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  92-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the left buttock and 
thigh, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran served on active duty from May 1952 to June 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico, 
and St. Petersburg, Florida. 

In October 1993, the case was remanded to the RO for further 
action.  The case was returned to the Board and in March 1995 
the Board again remanded the case to the RO for action.  The 
veteran's appeal was returned to the Board and in May 1998 
the case was remanded to the RO for a hearing.  The veteran's 
appeal was returned to the Board and in September 2003 the 
Board dismissed two other issues, which the veteran had 
withdrawn, and the remaining issue was remanded to the RO to 
schedule a hearing.  The case has been returned to the Board.


FINDINGS OF FACT

On May 4, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's September 2003 remand returned this case to the 
RO to schedule a hearing before a member of the Board at the 
RO.  A hearing was scheduled, but the veteran withdrew his 
request for a hearing in a February 2004 statement, written 
on a VA form letter. 

The veteran has indicated in the record that he does not 
speak English well.  It appears that the veteran may have 
intended to withdraw the current issue on appeal in his 
written February 2004 statement.  During the pendency of this 
claim, VA granted the veteran a 100 percent rating for an 
unrelated service-connected disorder.  As noted above, the 
veteran previously withdrew two other issues that the Board 
addressed in September 2003.  The veteran wrote in his 
February 2004 statement to please cancel the appeal.  He also 
checked the box on the VA form letter indicating that he 
decided to withdraw his request for a hearing and continue 
with the appeal.  

In April 2005, the Board sent a letter to the veteran at his 
address of record in order to clarify his intentions with 
respect to the remaining issue on appeal. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2004).

On May 4, 2005, the Board received the veterans response in 
which in which he withdrew "all appeal(s) under [his] 
name."  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


